Citation Nr: 1520686	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for a sleep disorder to include sleep apnea and chronic fatigue syndrome.

7.  Entitlement to service connection for alcohol dependence, as secondary to an acquired psychiatric disorder

8.  Entitlement to a higher initial rating for a lower back disability, rated as 0 percent disabling from November 24, 1988 to March 19, 2008, and 10 percent disabling since March 20, 2008.

9.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The October 2008 rating decision denied entitlement to service connection for several conditions.  In a September 2009 notice of disagreement, the Veteran limited the appeal of the decision to entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression; headaches; fibromyalgia; a sleep disorder to include sleep apnea and chronic fatigue syndrome; and alcohol dependence, as secondary to an acquired psychiatric disorder.  

An August 2009 rating decision granted service connection for a lower back disability and assigned a 10 percent disability rating effective March 20, 2008.  An April 2011 rating decision acknowledged clear and unmistakable error in the August 2009 decision and assigned an earlier effective date of November 24, 1988.  The April 2011 decision assigned a staged rating for the lower back disability with a 0 percent rating effective from November 24, 1988 to March 19, 2008, and a 10 percent rating effective March 20, 2008.  The Veteran filed a timely appeal of the initial rating assigned by the April 2011 decision.  

The Veteran appeared at a hearing before the undersigned in March 2015.  A transcript of the hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is an element of the initial rating for the low back disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for depression, headaches fibromyalgia, sleep disorders, and alcohol dependence; entitlement to a higher initial rating for a lower back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Evidence received since the January 1980 rating decision denying entitlement to service connection for depression and headaches pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  The Veteran's entrance examination report does not list any psychiatric disorders, and she has currently diagnosed PTSD that has been medically attributed to an in-service personal assault that has been established by credible supporting evidence.


CONCLUSION OF LAW

1.  New and material evidence has been presented to reopen the claims of entitlement to service connection for depression and headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

2.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

A January 1980 rating decision denied the Veteran's claims of entitlement to service connection for depression and headaches.  This determination hinged upon an April 1989 VA examination in which the examiner determined the Veteran was not suffering from depression, but rather alcohol dependence.  The Veteran received notice of the decision, but did not submit a notice of disagreement or new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of entitlement to service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran's VA treatment records show a current diagnosis of depression, even though her alcohol dependence has been in remission for several years.  The April 1989 VA examiner's determination that the Veteran was not suffering from depression, but rather alcohol dependence, was a critical factor in the January 1980 rating decision.  Thus, the evidence of current diagnosis constitutes new and material evidence that necessitates the reopening of the Veteran's claim of entitlement to service connection for depression.  

This evidence is also sufficient to warrant the reopening of the Veteran's claim of entitlement to service connection for headaches, as she claims she suffers headaches as secondary to depression.  There is medical evidence that suggests the Veteran's headaches may be related to her psychiatric disorders.  Thus, VA's duty to provide an examination has been triggered, warranting reopening of the claim of entitlement to service connection for headaches.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Entitlement to Service Connection for PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1133(c); 38 C.F.R. § 3.303(d). 

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f). 

If PTSD is based on in-service personal assault, evidence from sources other than the claimant's records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

When there is an approximate balance of positive and negative evidence regarding any material issue or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, there is credible supporting evidence of the claimed stressor.  The AOJ conceded the Veteran was the victim of an in-service sexual assault based on service treatment records that show she was cultured for a sexually transmitted disease in October 1986 and September 1988 and was diagnosed with an adjustment disorder with depressed mood in June 1988.  The remaining questions are whether she meets the criteria for a diagnosis of PTSD and whether there is a link, established by medical evidence, between current symptoms and the in-service stressor.  See Cohen, 10 Vet. App. at 139-43; 38 C.F.R. § 3.304(f).

In October 2010, a VA psychiatrist, C.T., M.D., determined the Veteran had PTSD that was likely due to childhood and military sexual trauma.  This opinion was confirmed in March 2015 by a staff psychiatrist, D.W., M.D., at a domiciliary care program.  

While the October 2010 and March 2015 opinions indicate that some of the diagnosed PTSD may be due to stressors outside of service; but that the current disorder is due, at least in part to in-service stressors.

The criteria for service connection for PTSD have been met.  The appeal is granted.  


ORDER

The claims of entitlement to service connection for depression and headaches are reopened.

Entitlement to service connection for PTSD is granted.


REMAND

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has a current diagnosis of chronic depression.  She sought outpatient treatment for depression and was hospitalized for the condition for four days while on active duty.  Thus, there is evidence of current disability that may be associated with military service.  However, the record does not contain sufficient information to make a decision on the claim, and a new examination is necessary.  See McLendon, 20 Vet. App. at 83.

The Veteran also claims headaches, fibromyalgia, sleep disorders to include sleep apnea and chronic fatigue syndrome, and alcohol dependence as a result of depression and her service-connected PTSD.  There is medical evidence that suggests a possible link between Veteran's currently diagnosed psychiatric disorders and the other claimed disabilities.  The duty to assist requires VA to provide an examination to help substantiate the Veteran's claims of entitlement to service connection on a secondary basis for these disabilities.  See McLendon, 20 Vet. App. at 83.

Additionally, the record indicates the Veteran has applied for disability benefits from the Social Security Administration.  There is no indication in the claims file that any records have been sought from that agency.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

In a March 2015 statement he Veteran also identified several VA facilities that may have relevant treatment records regarding her claim.  Reasonable efforts should be made to obtain these records prior to the adjudication of the Veteran's claims. 

There is also evidence that indicates the Veteran's lower back disability has increased in severity since her last VA examination in June 2009.  Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a new medical examination.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Obtain the Veteran's SSA records (decisions and records considered in those decisions).

3.  Obtain records of the VA treatment reported by the Veteran in her March 2015 statement.  

4.  Schedule the Veteran for examinations to determine whether she has depression, headaches, fibromyalgia, a sleep disorder to include sleep apnea and chronic fatigue syndrome, or alcohol dependence that is, at least as likely as not, due to an event or injury in service or is proximately due to, or aggravated by, a service-connected disability, including PTSD.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the aggravation and current level of disability that shows the baseline level of disability prior to aggravation.

The claims file and a copy of this remand order must be available to the examiner.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.  

5.  Schedule the Veteran for an examination to determine the current level of severity of her lower back disability.  

6.  Obtain an opinion as to whether the Veteran would be able to engage in gainful employment consistent with her education and work experience despite her service connected disabilities.  The opinion provider should provide reasons for the opinion.

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


